Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-13-2006

Erie v. Crawford
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3010




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Erie v. Crawford" (2006). 2006 Decisions. Paper 1749.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1749


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                          NO. 05-3010
                       ________________

                      ANTHONY L. ERIE,

                                 Appellant

                                 v.


COUNTY OF CRAWFORD, COMMONWEALTH OF PENNSYLVANIA;
              GORDON R. MILLER, JUDGE;
        FRANCIS J. SHULTZ, DISTRICT ATTORNEY;
        RODGER M. BAUER, ASST. DISTRICT ATTY.;
          PAULA C. DIGIACOMO, FIRST ASST. D.A.


            ____________________________________

          On Appeal From the United States District Court
             For the Western District of Pennsylvania
                     (D.C. Civ. No. 04-cv-00139)
           District Judge: Honorable Sean J. McLaughlin


            Submitted Under Third Circuit LAR 34.1(a)
                        January 12, 2006

BEFORE: SLOVITER, SMITH and VAN ANTWERPEN, CIRCUIT JUDGES

                     (Filed: January 13, 2006)



                          OPINION
                   _______________________
PER CURIAM

       Anthony Erie appeals the District Court’s order denying his motion to reopen.

Erie filed a civil rights complaint in the District Court for the Western District of

Pennsylvania. In his complaint and amended complaint, he alleged constitutional

violations by the district attorneys and judge involved in his conviction for driving under

the influence. The District Court granted appellees’ motions to dismiss on the grounds

that his claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994), and judicial

immunity. Erie filed a motion for reconsideration which the District Court denied. Two

months later, Erie filed a motion to reopen which was denied. Erie then filed a second

motion to reopen which the District Court denied. Erie then filed a notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. Because Erie sought relief from the

District Court’s judgment in his second motion to reopen, we will construe the motion as

one requesting relief under Federal Rule of Civil Procedure 60(b). The denial of a Rule

60(b) motion is an appealable order; however, the scope of the appeal does not include

the underlying judgment. Browder v. Director of Dep’t of Corrections, 434 U.S. 257, 263

n. 7 (1978). Disposition of a motion under Rule 60(b) is within the discretion of the trial

court, and the Court of Appeals may review the ruling only for an abuse of that discretion.

Hodge v. Hodge, 621 F.2d 590, 593 (3rd Cir. 1980).

       In his second motion to reopen, Erie alleged that the appellees’ motions to dismiss

were granted because appellees misled the District Court as to the facts of the case. Erie

does not identify any specific facts which were misrepresented or explain how they

                                              2
affected the District Court’s ruling. Moreover, as noted by the District Court, when

evaluating a complaint under Rule 12(b)(6), the allegations of the complaint are taken to

be true. Because Erie did not present any grounds for relief from the judgment, the

District Court did not abuse its discretion in denying the motion to reopen.

       For the above reasons, the District Court’s June 1, 2005 order is affirmed. Erie’s

“Motion for Order for Final judgment” and motion for oral argument are denied.




                                             3